R-746

                   T~E:A~OR~YGENERAI.
                                   OF   TEXAS
                                   AUI+TIN    aa.Trcx~e
PRICE   DANIEL
ATTORNEY GENERAL




                                             September 17, 1947


           Hon. Wllllam IV. ~Henaley                 Opinion Ro. v-380
           Criminal District  Attorney
           Bexar County                              Re:     Authorlty of the
           San Antonio, Texas                                Jutitlce of the
                                                             Peace to conduct
                                                             an lnquwt on a
                                                             federal military
                                                             reservation.
           Dear Sir:
                         Your requeet for our oplnlon              on the above
           subjeat     matter la in part as followa :
                          ‘We have a request for an opinion
                   from the Honorable M. D. ‘Buck’ Jones,
                   Justice, of the Pea&, Precinct No. 1,
                   Place Ro. 1, Bexar County, Texas (a copy
                   of which Is lncloaed herein) wherein he
                   has asked us the following   questions:
                         nI 1   Does a Justice        of the Peace
                   have autiiorlty  to oonduct        an inquest on
                   Qovernment Reservations?
                          11‘2 . Does It make any difference
                   whether the individual    upon whom the
                   inquest la conduoted be olvlllan      or
                   military     personnel?
                         IfI3. Am I aa a Justloe of the
                   Peace required,    in the mandatory aenne,
                   to hold an inquest upon a Military Re-
                   servation where the clroumatances Of
                   the death oome within the terma of Ar-
                   ticle   968, R.C.S.?“’
                         Article     5247, V.C.S.,         provides:
                          ‘Whenever the United States shall
                   acquire any land8 under this title,      and
                   shall,dealre   to acquire conatitutlonaal
                   jurisdiction   over such lands for any
IIon, Wllliu         ,Ko HensleJ         -    ?yr     2                      v-380



         purpose omthorlzad herein,. it rhill be law-
         ful fop the Oo+flsreor;' ln.th4 ,uam*:and IQ
         behalf of thi State, to a@s to'the Unitad
         States 4x4lusfvs' juriri%iotion                  over an7 lands
         ao~aoqulx~d, when h)pll$+log                     u$    be,mads to
         him   for   that   )tirpoL~,,       Wh,lOh   rpplioitlo~~,




         tak4n plaor; md sw~t~~oonditlonrhall ba ln-
         sorted In 8tmh inrtmmsnt of 0418Ion~"  (Em-
         phasir a&lo&)
                              ,,,
                W4 quote ttib.
                             fotiiowlng f&m                    Curry   v.   Strta
(Crime     Appo),~&2,S,,W. (26) 796;
              "Title ,T9f',oSthe 11)95it@tute whloh
         oootataa the artiolor abovo ~ontlonod derlm
         with t&m rubjM$ ~f'orrrio,n       Of jurlidiotlon
         by this rtate.     Thor0 lo meithol!.oonstltu-
         tlorml nor rtatutow      inhibitlen    rg&lmt own-
         arrhlp of Iand by the Vnitrd Strtor           ovorn-
         mant InT’ixacr.    ooareqt or 1t.r In 18 rtura
         wan not naoqrrapy ai a, praoodbnt ffor maoh
         owaerrhlp, rrueh belag nwsgwrj         only to a
         transf4r cif 4xolualv~~' urlrdiotldn,         ?4oplo
         V. ~~trmphmy, 23 mti. s71, 9,h          ,RoP.94.
         Ths pfgbt to withhold oonient 8Itogether
         oarrfer with It n444erarll;r'the       right to
         annex suoh eondltlon# an lt~ kies ilt to the
         giving of such aonsont,       SvPfdentlj th4 Log-
         1slatu.m had fan nfBa only the question of
         cession of jurfmdlotfo5      In ,th4 snaotment of
         the artlclar    In question,   aa, legislation     on
         the quesrtlon of owaepstilp of l&i& In Texrs
Ron, Wflllam   N, Hanaley      -   Page 3                      V-380


     by the United States was useless and whol-
     ly unnecessary-        If It Intended that ces-
     sion of ,jurlsdlctlon~by         tipllcatlon     should
     pass under artloU        361,'R.S.      1895, then
     the addition of articles.374            and 375, (now
     5247) granting to the Governor the right
     to hede same, was futile          and useless.       If
     jurisdiction     passed by lmplicatlon          under
     the first-mentioned        artlale,     It did so un-
     lncumbered by the conditions            of concurrent
     jurisdiction     to serve criminal and civil
     Ef;ot;i~s 8s expressed ln article           375 of said
            e That suoh was not the Intent of the
     Legislature     w4 think Is olear from reading
     the entlpe enaotment upon the subject under
     donslderatlon,       Rather, we think the Legla-
     lature intended to give Its consent to the
     cession of jurlsdlotlon          to become operative
     only when the Oovernor legally             ceded sam4
     upon the aondltlons mentioned In articles
     374 and 375.       In other words, complete con-
     sent of the state, which carries with It
     exclusive    .jurfsdlctlon     over such land as
     above stated, has bean withheld unless an4
     until the ffovenaor of this stat4 under the
     terms of articles       374 and 375, R.S. 1895,
     makes a transfer of same. Our reasoning
     In this regard Is supported by the Circuit
     Ciziupt~of Appeals, Fifth Circuit,            In the
     case of BPOWBv. United States, 257 F. 46,
     fn which the said articles           of the Texas
     statute received consideration             and dlscus-
     aion."
          In~vlew of the foregoing,   tha State of Texas
can only transfer Qurladictlon   to the United States up-
on the oondftfon contslued In Article   5247.
           10 U.S.CoA., p0 329, Section         1585,   provides:
            "When at any post, fort,    camp, or
     other place garrlson4d by the military
     forcea of the United States and under the
     exeluslve   ~urlsdlctlon   of the United
     States, any pemon shall have bean found
     dead under circumstances      whleh appear to
     require lnvestlgatlon,     the commanding of-
     ficer will designate and direct a summary
     court-martial    to Investigate   the clrcum-             ++.
     stances attending the death; and, for this
                                                              i




Hoan, Wfllfar   AO Hensley    -   Page 4                   v-380


      purpose, such summary'court-maptial    shall
      have power to 8ummonwitnesses and examine
      them upon oath or affirmation:    He shall
      promptly transmit to the post OF other
      @omna,ndepa report of his lnvertlgatlon
      and of hla findings as to the cause of
      the death,"
           IB'vl*v of the provlslw~s ,og Art1014 5247,
v,c.s.;  it Is our oplrilon that the.words "ad under
the excluafv4    jur~lsdlctlon   of the Uulted States' as
used in Section 1585 of V617~114     10 of U.S,C.A*, when
applied to milftary     res4rvationr   in Tbxab, 18 ~roant
that jurlsdiation     which tha Unite4 bt8t4s 4oqulro~
through "Dee of Cedsloa" ex4out4l uu@er the pmvl-
slons of Artioles 5242, 5247 had 5248, v.03.
           ‘We Mv4 oar4fully  examln4l various "D44d.s
*I Cassfon" executed by the Oovern'er of Texas to th4
United States for military   purpo808, copies     of which
ara on file In th4 Secretary of State's     office,    and
find in each “Deed of Cibsslo~! the followlug       pravl-
slen:

            "Suoh~cession,   hopvsr;     18 aa4     upon
      th* expr*8s'o4aAftlon    that th6 State.of
      Toxm shall rotaln 6om&trro8t jurl8llatien
      with the Tnlte& S~atrr over every pa&Ion
      of thb land 80 ceded, 00 far, that all
      p~oasia, oivll   or orlmfnal,    issuln'$under
      th4 authority   of the State 4f Texas or any
      of th8 ooupt8 or jtiloial,ofti04r8         ef,Oail
      State my be 4xooutra by th4 'proper efil-
      OOPI of the State upon any parson ummble
      to the dame within the llmlts of the land
      so oedod, in like mnner and lib           efieot
      a8 ff no, woh oerulon MeI taken plao6.
            "This tgrd of o*r~rlon 18 udr~ in oom-
      pllano4  with Art16148 5242, 5217, ml     249
      of thm          rtrtutrr
                rov1e.d        of Toxrr of 19 z 5,
      and in aooordanoa thrmilth    the Utalts~
      State! of AmertoL 8hail b4 8aoure in their
      po88488lon ma enjopmnt     of rll raid land,
      and said land and all Improvement8 thereon
      shall be exempt from any taxation undrr
      the authority  of the Stat4 of Texcr 80 long
      a8 thr uame are held, owned, u8sd anl oo-
      ouplsd by the United Stat88 of,Amerlcr ror
      Army purposes and not otherwise."
Hon. William   If. Rensley    -   Page 5                v-380



            We quote   the following   f’rom our Opinion lo.
0 -4707 :

            “In answer to the question submitted,
      it is our oplalon that justloen    of the peace
      are not suthorited   nor la it their duty to
      hold lnquerrtm at say port, fort,   oamp, or
      other plaoe garrifsoned by the ~milltary for-
      008 o? the United Staten and under.the ex-
      olunlve jurlsdlotlon   o? the United St.&err.’
            Therefore,  it Is our opinion that a Juatloe
 OS the Peace does not have the authority nor i8 It his
 duty to hold en inquest qn’any military     reservation
 where the’United States has acquired exolusive       jurls-
 dlotloa  over ruoh landa for any purposes exoept that
 of 188ulng prooe88.    For your Information,    we an ln-
 forued by the Seoretary   of State that oopie8 of the
  “Deed8 OS Ce88ion” exeouted by the ffovemor to the
 United State8 are on file In the oounty olerk’8       of-
,floe of the county in whloh the land Is situated.


             A Jtmtloe of the Peace doea not hhve
      the authority     to oondduot an lnqumt on a
      Federal   Military Reservation where the United
      State8 haa aoqulred “exoluaive       juriadlotlon”
      through “Deeds of Cemion” executed under
      the provision8     of Articles  5242, 5247 and
      5248, V.C.S.,     10 U.S.C.A.,  Seotion 1585.
                                   Yours very truly
                             ATTORREYGERERAL OF ‘PWAS




JR:djmnjt
                             APPROVED
                                    :

                             5z.L     Q%Ae
                             ATTORRBY0-L